1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     FEDERAL HOUSING FINANCE AGENCY, )
4
                                     )
5
                   Plaintiff,        )                         Case No.: 2:17-cv-00911-GMN-VCF
         vs.                         )
6                                    )                                      ORDER
     LVDG, LLC,                      )
7                                    )
                   Defendant.        )
8
                                     )
9

10          On March 31, 2017, Plaintiff Federal Housing Finance Agency (“FHFA”) filed a
11   Petition for an Order Enforcing Subpoena Duces Tecum, which sought to enforce statutory
12   subpoenas issued by FHFA and served on Defendant LVDG, LLC (“LVDG”). (Petition, ECF
13   No. 1). On August 16, 2017, after the issue was fully briefed, the Court ordered LVDG to
14   produce responsive documents to FHFA. (Order, ECF No. 30). On January 14, 2019, FHFA
15   indicated to the Court that it had received its requested relief and therefore the case could be
16   closed. (See FHFA Resp. 1:23–2:1, ECF No. 34). LVDG has not opposed FHFA’s filing.
17          Accordingly, and in light of FHFA’s representation that the Court’s prior Order resolved
18   the parties’ dispute, IT IS HEREBY ORDERED that the clerk of court shall close this case.
19

20                       25 day of April, 2019.
            DATED this _____
21

22                                                ___________________________________
23                                                 Gloria M. Navarro, Chief Judge
                                                   United States District Judge
24

25




                                                 Page 1 of 1
